              Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 1 of 10




                                   IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF KANSAS



B.C.,1

                      Plaintiff,

v.                                                                      Case No. 20-1108-JWB

ANDREW SAUL,
Commissioner of Social Security,

                      Defendant.


                                           MEMORANDUM AND ORDER

            Plaintiff filed this action for review of a final decision of the Commissioner of Social

Security denying Plaintiff's application for disability insurance benefits. The matter is fully briefed

by the parties and the court is prepared to rule. (Docs. 11, 12, 13.) The Commissioner's decision

is AFFIRMED for the reasons set forth herein.

            I. Standard of Review

            The court's standard of review is set forth in 42 U.S.C. § 405(g), which provides that “the

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” The Commissioner's decision will be reviewed to determine only whether the

decision was supported by substantial evidence and whether the Commissioner applied the correct

legal standards. Glenn v. Shalala, 21 F.3d 983, 984 (10th Cir. 1994). Substantial evidence requires

more than a scintilla, but less than a preponderance, and is satisfied by such evidence as a

reasonable mind might accept to support the conclusion. Richardson v. Perales, 402 U.S. 389, 401

(1971).


1
    Plaintiff’s initials are used to protect privacy interests.
         Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 2 of 10




       Although the court is not to reweigh the evidence, the findings of the Commissioner will

not be mechanically accepted. Nor will the findings be affirmed by isolating facts and labeling

them substantial evidence, as the court must scrutinize the entire record in determining whether

the Commissioner's conclusions are rational. Graham v. Sullivan, 794 F. Supp. 1045, 1047 (D.

Kan. 1992). The court should examine the record as a whole, including whatever fairly detracts

from the weight of the Commissioner's decision and, on that basis, determine if the substantiality

of the evidence test has been met. Glenn, 21 F.3d at 984.

       The Commissioner has established a five-step sequential evaluation process to determine

disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010). If at any

step a finding of disability or non-disability can be made, the Commissioner will not review the

claim further. At step one, the agency will find non-disability unless the claimant can show that he

is not working at a “substantial gainful activity.” Williams v. Bowen, 844 F.2d 748, 750 (10th Cir.

1988). At step two, the agency will find non-disability unless the claimant shows that he has a

severe impairment. At step three, the agency determines whether the impairment which enabled

the claimant to survive step two is on the list of impairments presumed severe enough to render

one disabled. Id. at 751. If the claimant's impairment does not meet or equal a listed impairment,

the agency determines the claimant's residual functional capacity (“RFC”). 20 C.F.R. §

404.1520(e). The RFC assessment is used to evaluate the claim at both step four and step five. 20

C.F.R. § 404.1520(a)(4); § 404.1520(f), (g). At step four, the agency must determine whether the

claimant can perform previous work. If a claimant shows that he cannot perform the previous

work, the fifth and final step requires the agency to consider vocational factors (the claimant's age,

education, and past work experience) and to determine whether the claimant is capable of




                                                  2
             Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 3 of 10




performing other jobs existing in significant numbers in the national economy. Barnhart v.

Thomas, 540 U.S. 20, 25 (2003).

           The claimant bears the burden of proof through step four of the analysis. Blea v. Barnhart,

466 F.3d 903, 907 (10th Cir. 2006). At step five, the burden shifts to the Commissioner to show

that the claimant can perform other work that exists in the national economy. Id.; Thompson v.

Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993). The Commissioner meets this burden if the

decision is supported by substantial evidence. Thompson, 987 F.2d at 1487 (citations omitted).

           II. Background and Procedural History

           Plaintiff filed an application for disability insurance benefits, alleging a disability

beginning January 25, 2018, when she was 51 years of age. (Tr. at 10.2) Her claim was denied

administratively both initially and upon reconsideration. Plaintiff then requested an evidentiary

hearing before an Administrative Law Judge (ALJ), which was held on January 16, 2019, in

Wichita, Kansas, before ALJ Michael Werner. Plaintiff appeared and testified at the hearing. A

vocational expert, Theresa Wolford, testified by telephone. (Id. at 37.) The ALJ issued a written

opinion denying Plaintiff’s application on April 29, 2019. (Id. at 10.)

           At step one, the ALJ found Plaintiff has not engaged in substantial gainful activity since

the alleged onset date of January 25, 2018. (Id. at 12.) At step two, the ALJ found Plaintiff

suffered from the following severe impairments: knee disfunction, obesity, anxiety disorder, and

depressive disorder. (Id.) At step three, the ALJ found that none of Plaintiff’s impairments, alone

or in combination, met or exceeded any impairment listed in the regulations. (Id. at 13.)

           The ALJ next determined that Plaintiff has the RFC to perform light work as defined in 20

C.F.R. 404.1567(b) with the following limitations: Plaintiff can lift and/or carry, push and/or pull



2
    Citations to “Tr.” refer to Bates page numbers in the administrative transcript. (Doc. 10.)

                                                             3
         Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 4 of 10




20 pounds occasionally and 10 pounds frequently; she can sit, with normal breaks, for a total of 6

hours per 8-hour workday, and stand and/or walk, with normal breaks, for a total of 6 hours per 8-

hour workday; she can frequently climb ladders, ropes, or scaffolds; she can frequently kneel and

crouch and occasionally crawl; she can understand, remember, and apply instructions, and

maintain concentration and pace to perform simple and intermediate tasks (jobs SVP 4 and below);

she can make decisions commensurate with those tasks and adapt to occasional changes in the

work environment; she can tolerate occasional interaction with coworkers in jobs that do not

require teamwork or tandem tasks for the completion of assignments; and she can tolerate

occasional interaction with supervisors and the general public. (Id. at 15.)

       At step four, the ALJ found Plaintiff was unable to perform her past relevant work as a

baker. (Id. at 21.) Finally, at step five, the ALJ found Plaintiff could perform jobs that exist in

significant numbers in the national economy. Citing the testimony of the vocational expert, the

ALJ found Plaintiff can perform the requirements of representative SVP 2, unskilled jobs at the

light exertional level, including: routing clerk (Dictional of Occupational Titles [DOT] code

222.687-022; 74,788 jobs in the national economy), cleaner housekeeping (DOT code 323.687-

014; 371,379 jobs in the national economy), and folding machine operator (DOT code 208.685-

014; 119,960 jobs in the national economy).

       Plaintiff argues the ALJ erred by failing to include sufficient limitations in the RFC

concerning Plaintiff’s need to elevate her legs and by failing to explain the omission of that

limitation. (Doc. 11 at 13.)

       III. Analysis

       The ALJ engaged in a thorough examination of the evidence in the record, including the

evidence relating specifically to Plaintiff’s complaints of knee pain. The ALJ noted Plaintiff had



                                                 4
          Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 5 of 10




a history of knee pain and obesity and concluded it would limit Plaintiff to work at the light

exertional level. (Tr. at 16.) As the ALJ recounted, Plaintiff reported in January 2018 that she had

suffered from bilateral knee pain for several years. (Tr. at 16.) She described the pain as moderate,

with symptoms including pain with stairs, locking, popping, and giving way, and reported having

had knee surgery four years previously. (Id. at 292.) Plaintiff’s family physician, Dr. Steven

Scheufler, characterized her knee symptoms at that point as stable and nonprogressive3; noted an

exam showed normal gait and pain with range of motion; and recommended avoiding re-injury,

kneeling, and squatting, as well as using ice therapy, a compression wrap, and engaging in active

range-of-motion. He renewed her prescription for the pain reliever Norco. (Id. at 292-94.)

        On March 15, 2018 Plaintiff reported an injury to her left knee from a fall on March 11.

She described the pain as severe and described symptoms similar to those previously reported

(pain with stairs, locking, popping and giving way of the knee), but denied associated joint

stiffness, swelling or crepitation. (Tr. at 549.) Dr. Scheufler’s examination noted pain with range

of motion in the knees but normal gait. He diagnosed joint pain and left knee pain. (Id. at 550-

51.) His recommendation included “avoid re-injury, avoid kneeling and squatting, ice therapy,

using a compression wrap, … and active ROM.” (Id. at 550.)

        As the ALJ recounted, Dr. Scheufler completed a medical source statement for Plaintiff

shortly after the foregoing injury, on March 29, 2018. (Tr. at 539.) In the statement, Dr. Scheufler

diagnosed Plaintiff with M25.562 [left knee pain]; described her symptoms as “chronic pain

secondary to knee problems” (noting a history of knee surgery); indicated the pain bothers Plaintiff


3
  Medical records indicate a two-year prior history of similar exams and treatment by Dr. Scheufler. See e.g., Tr. at
310-11 (March 9, 2017 visit included knee pain; no gross edema but pain upon palpation; recommend RICE [rest, ice,
elevation], active range of motion, and continue Norco as needed); Tr. at 308 (May 9, 2017 exam noted normal gait;
recommendation includes exercise and weight loss); Tr. at 304-05 (June 9, 2017 symptoms include pedal edema;
normal gait; pain medication renewed); Tr. at 297 (September 11, 2017 diagnosis of bilateral knee pain; recommend
avoiding re-injury, avoid kneeling and squatting; use ice therapy and compression wrap; active range of motion and
increase physical activity.)

                                                         5
             Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 6 of 10




day and night and at times “is 10/10 per [patient];” and stated that Plaintiff’s pain medication

[Norco] causes her some nausea and drowsiness. (Id.) In a series of questions and check boxes in

the statement, Dr. Scheufler indicated Plaintiff could occasionally lift/carry 20 pounds;

occasionally twist and balance; constantly stoop, crouch, crawl, and climb; indicated that

limitations on use of her hands and arms meant she could only rarely engage in reaching or

handling and occasionally engage in fingering or feeling.4 (Id. at 540.) He indicated Plaintiff could

sit for less than two hours of an eight-hour working day (with normal breaks), could stand for less

than two hours in an eight-hour day, and would need to shift positions at will from sitting, standing,

or walking. (Id.) Scheufler indicated Plaintiff would need to take unscheduled breaks every two

hours of an eight-hour day due to pain or related symptoms. In a section titled “Elevate Legs,”

Scheufler indicated Plaintiff would need to elevate her legs “above [her] heart] for “30%” of an

eight-hour day due to “pain, [and] swelling/edema of legs.” (Id. at 541.) Scheufler additionally

indicated Plaintiff would be off task (unable to maintain attention and concentration) 20% of the

time, could tolerate no more than low stress work, and would have good days and bad days

requiring that she miss or leave work early three days per month. (Id.)

           Plaintiff’s records from a subsequent visit on June 26, 2018 noted a normal gait and pain

with range of motion in the knees. Plaintiff was diagnosed with joint and left knee pain and edema,

which was assessed as 1+ pedal edema [on a 1-4 scale, with 1 being less and 4 being more]. Her

prescriptions (which included Lasix to be taken as needed for swelling) were continued and the

recommendations for knee pain included RICE therapy and instructions to call if pain worsened.

Recommendations for edema included “elevation of the legs as much as possible, restriction of

sodium intake, and use of support hose.” (Tr. at 576-77.)



4
    In addition, “handling” was marked both as “occasionally” and “rarely.” (Id.)

                                                           6
         Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 7 of 10




        At a September 25, 2018 follow-up, Plaintiff again characterized her knee pain as severe.

Her gait was noted as normal, she had pain with range of motion in the knees, and 1+ pedal edema

was observed. For knee pain, Dr. Scheufler prescribed Celebrex and recommended RICE therapy.

(Id. at 573.)

        At an October 9, 2018 follow-up, Plaintiff described her knee pain as moderate with

symptoms similar to the ones reported previously. She indicated the Celebrex was “helping some.”

(Tr. at 570.) Normal gait and pain with range of motion were noted. Treatment recommendations

included no change in medications, avoiding re-injury as well as kneeling and squatting; using

RICE therapy and compression wrap, and calling if symptoms worsened. (Id. at 571.)

        At an October 26, 2018 visit, Plaintiff reported left foot pain with pain and swelling. An

examination showed no edema, an antalgic gait, and pain elicited on palpation. Dr. Scheufler

diagnosed posterior tibialis tendonitis, prescribed a steroid, and referred Plaintiff to a podiatrist.

(Id. at 568-69.)

        At a November 5, 2018 visit with podiatrist Anthony Elliot, Plaintiff reported her foot and

ankle pain was 4 out of 10. Moderate edema and moderate antalgic gait were noted. Plaintiff was

dispensed a “CAM” walking boot and told to take Aleve. (Id. at 582-83.) By December 17, 2018

Plaintiff rated the pain at 1 out of 10 with use of the boot. No remaining pain to palpation was

noted, there was no edema overlying the tendon, and there was no reported pain with barefoot

walking. Plaintiff was dispended an orthotic insert and instructed to call if needed. (Id. at 579.)

        The ALJ engaged in a thorough review of the foregoing evidence and found that although

Plaintiff’s documented knee pain was likely exacerbated to some extent by her obesity, the lack of

objective findings in the medical records indicated she would be capable of light work consistent

with the RFC set forth. (Id. at 17.) The ALJ’s assessment included review of the various medical



                                                  7
         Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 8 of 10




opinions, including those of state agency consultants Drs. James Schell and Charles Korte, whose

opinions the ALJ ultimately found persuasive because they were well supported by and consistent

with medical evidence in the record. (Id. at 20.) Those doctors both concluded Plaintiff was

capable of performing light work, including standing and/or walking and sitting for six hours of

an eight-hour day. (Id. at 80.) The ALJ contrasted the opinions of these doctors with the March

29, 2018 opinion of Dr. Scheufler, which the ALJ summarized and rejected as not consistent with

the medical evidence. (Id. at 20.)

       Plaintiff’s argument that the ALJ erred by not more specifically addressing Dr. Scheufler’s

suggested limitation for leg elevation is not persuasive. It is true that an ALJ is “not entitled to

pick and choose through an uncontradicted medical opinion, taking only the parts that are favorable

to a finding of nondisability.” Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (citations

omitted.) But Scheufler’s opinion was contradicted by the opinions of other medical professionals

whom the ALJ found more persuasive. Moreover, the ALJ’s assessment of Dr. Scheufler’s March

29 opinion was sufficient to show that he found the opinion unpersuasive as a whole and the ALJ

explained his reasons for that finding. (See id. at 20) (“The undersigned finds unpersuasive the

opinion of Dr. Steven Scheufler, M.D., dated March 29, 2018…. Overall, this opinion is not

consistent with the medical evidence of record….”) As the ALJ’s findings indicate, the limitations

indicated by Dr. Scheufler in his March 29 opinion were inconsistent with the other medical

opinions and were not consistent with medical records. In contrast to the extreme limitations

suggested by Dr. Scheufler, the records cited by the ALJ showed Plaintiff was able to walk

normally throughout the period of alleged disability except for a brief period surrounding an injury

to her left foot, and “[e]ven then, her gait was recently noted to be nonantalgic.” (Id.) The ALJ

also pointed out there were apparent internal inconsistencies in Scheufler’s opinion, such as his



                                                 8
           Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 9 of 10




opinion that Plaintiff could constantly climb but could only stand for two hours a day. (Id.) The

ALJ also pointed out that Dr. Scheufler “included manipulative limitations, which are not

supported by the objective medical evidence, despite listing knee pain as the only impairment and

not providing further explanation.” (Id.)

          As Judge Lungstrum recently noted, under new regulations governing claims such as this

one filed after March 27, 2017, “ALJs are to focus on how persuasive a medical source’s opinions

are and not on how much weight they should be or have been given.” Tammi F. v. Saul, No. CV

20-1079-JWL, 2020 WL 7122426, at *6 (D. Kan. Dec. 4, 2020) (citing 20 C.F.R. § 404.1520c)

(2017).     “An ALJ is to base persuasiveness primarily on the factors of consistency and

supportability and must articulate in her decision how she considered these factors.” Id. The ALJ

clearly did so here, explaining why he found Dr. Scheufler’s March 29 opinion unpersuasive and

why he found other doctors’ opinions more persuasive, placing special emphasis on consistency

with objective medical evidence in the record. Arguments that an ALJ “was required to provide

explanation for discounting every individual limitation in [a doctor’s opinion] … are firmly planted

upon case law based on interpretation of the former regulations’ requirement that ALJs weigh the

medical opinions and explain the weight accorded to each opinion.” Id. (citations omitted)

(underlining in original.) “The new regulations do not require the ALJ to articulate an explanation

for how persuasive she finds every individual opinion of a medical source.” Id.

          The ALJ applied the correct legal standard here and made a decision that was supported by

substantial evidence in the record. The mere fact that there is evidence which might support a

contrary conclusion is not sufficient to show error on the part of the ALJ. Tammy F., 2020 WL

7122426, at *7; Lax, 489 F.3d at 1084 (“We consider whether the ALJ followed the ‘specific rules

of law that must be followed in weighing particular types of evidence in disability cases,’ but we



                                                  9
        Case 6:20-cv-01108-JWB Document 14 Filed 02/05/21 Page 10 of 10




will not reweigh the evidence or substitute our judgment for the Commissioner’s.”) (citation

omitted.)

        IV. Conclusion

        The decision of the Commissioner denying Plaintiff’s application is AFFIRMED. The

clerk is directed to enter judgment accordingly. IT IS SO ORDERED this 5th day of February,

2021.

                                                 _____s/ John W. Broomes__________
                                                 JOHN W. BROOMES
                                                 UNITED STATES DISTRICT JUDGE




                                            10
